DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al. (US PGPub 2015/0031215, hereinafter referred to as “Mahoney”, IDS reference) in view of Fukuyo et al. (US PGPub 2006/0148212, hereinafter referred to as “Saiki”), in further view of Imai et al. (US PGPub 2013/0230964, hereinafter referred to as “Imai”).
Mahoney discloses the semiconductor method and device substantially as claimed.  See figures 1-8 and corresponding text, where Mahoney shows, pertaining to claim 1, a method of processing a wafer (102), having on one side a device area, wherein the device area, is formed with a plurality of protrusions (104) protruding from a plane surface of the wafer (102) and the method comprises: 
providing a protective film (106) (figure 1; [0058]); 
providing a base sheet (112) having a cushioning layer (108) applied to a front surface thereof (figure 1; [0058]); 
attaching a back surface of the protective film (106) opposite to the front surface thereof to the cushioning layer (108) (figures 1, 3a, and 3b; [0058], [0060-0061]). 
wherein the protrusions (104) protruding from the plane surface of the wafer are embedded in the cushioning layer (108) and a back surface of the base sheet (112) opposite to the front surface thereof is substantially parallel to the side of the wafer (102) being opposite to the one side (figure 1; [0058]); and 
grinding the side of the wafer being opposite to the one side for adjusting the wafer thickness (figures 1, 3a and 3b; [0060-0061]). 

pertaining to claim 1, attaching a front surface of the protective film, for covering the devices on the wafer, to the one side of the wafer; wherein the adhesive is in direct contact with the protective film and the wafer, and the adhesive is curable by an external stimulus so as to lower an adhesive force of the adhesive.

Fukuyoi teaches, pertaining to claim 1, a similar process attaching a front surface of the protective film, for covering the devices on the wafer, to the one side of the wafer; wherein the adhesive is in direct contact with the protective film and the wafer, and the adhesive is curable by an external stimulus so as to lower an adhesive force of the adhesive (figures 12A and 12B; [0104-0107]). In addition, Fukuyoi provides the advantages of cutting a semiconductor substrate with efficiency with a die-bonding resin layer ([0004]).
 
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate attaching a front surface of the protective film, for covering the devices on the wafer, to the one side of the wafer; wherein the adhesive is in direct contact with the protective film and the wafer, and the adhesive is curable by an external stimulus so as to lower an adhesive force of the adhesive, in the method of Mahoney, according to the teachings of Saiki, with the motivation of having a marking process performed on the protective film having high accuracy and by suppressing warpage.

Mahoney in view of Fukuyoi, fails to explicitly show, pertaining to claim 1, a plurality of devices, partitioned by a plurality of division lines, and a peripheral marginal area having no devices and being formed only around the device area, without extending to a central portion of the wafer.

Imai teaches, pertaining to claim 1, a plurality of devices (2, 2a), partitioned by a plurality of division lines, and a peripheral marginal area (6) having no devices and being formed only around the device area, without extending to a central portion of the wafer (figures 8 and 9; [0118-0119]). In addition, Imai teaches the advantages of providing a more accurate lithographic process ([0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, a plurality of devices, partitioned by a plurality of division lines, and a peripheral marginal area having no devices and being formed only around the device area, without extending to a central portion of the wafer, in the method of Mahoney in view of Fukuyoi, according to the teachings of the Imai, with the motivation of providing a more accurate lithographic process.


Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 2, wherein 
the protective film and the base sheet, having the cushioning layer applied to the front surface thereof, are laminated first, forming a protective sheeting (100) comprising (112), the cushioning layer (108) and the protective film (106) attached to the cushioning layer (108), and 
the protective sheeting (100) is subsequently attached to the one side of the wafer (102), such that the protrusions (104) protruding from the plane surface of the wafer (102) are covered by the protective film (106) and embedded in the cushioning layer (108), and the back surface of the base sheet (112) is substantially parallel to the side of the wafer (102) being opposite to the one side (figure 1; [0058]). 

Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 3, wherein  the protective film (106) is attached to the one side of the wafer (102) first, and 
the one side of the wafer (102), having the protective film (106) attached thereto, is subsequently attached to the front surface of the base sheet (112), so that the protrusions (104) protruding from the plane surface of the wafer (102) are embedded in the cushioning layer (108) and the back surface of the base sheet (112) is substantially parallel to the side of the wafer (102) being opposite to the one side (figure 1; [0058]). 

Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 4, further comprising cutting the wafer along the division lines (figure 4a-4e; [0063]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 5, further comprising removing the protective film, the cushioning layer and the base sheet from the wafer (figures 4a-4e; [0063]). 
 pertaining to claim 6, wherein the cutting of the wafer is performed before or after removing the protective film, the cushioning layer and the base sheet from the wafer (figures 4a-4e; [0063]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 7, wherein the adhesive for adhering the protective film to the one side of the wafer is provided only in the peripheral marginal area or the adhesive is provided over an entire contact area of the one side of the wafer and the protective film (figures 1, 3a and 3b; [0058], [0060-0061]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 8, wherein the protective film is expandable and the protective film is expanded when it is attached to the one side of the wafer, so as to follow the contours of the protrusions protruding from the plane surface of the wafer ([0053-0057]). 
Mahoney in view of Fukuyoi in further view of Imai shows pertaining to claim 9, wherein the cushioning layer is curable by an external stimulus, such as UV radiation, heat, an electric field and/or a chemical agent ([0042-0045]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 10, further comprising applying the external stimulus to the cushioning layer so as to cure the cushioning layer, before grinding the side of the wafer being opposite to the one side (figures 1 and 4a-4e; [0058], [0063]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 11, further comprising cutting off a portion or portions of the protective film and/or the cushioning layer and/or the base sheet which laterally extends or extend beyond a 
Mahoney in view of Fukuyoi in further view of Imai shows pertaining to claim 12, wherein the base sheet is made of a rigid material, such as PET and/or silicon and/or glass and/or SUS ([0028]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 13, wherein the protective film has a thickness in the range of 5 to 200 .mu.m ([0049]).

Mahoney in view of Fukuyoi in further view of Imai shows pertaining to claim 14, wherein the cushioning layer has a thickness in the range of 20 to 300 .mu.m ([0049]). 

Mahoney shows, pertaining to claim 15, a protective sheeting for use in processing a wafer, the protective sheeting comprising:
a base sheet (112); 
a cushioning layer (108) (examiner views the base film as a multilayer film, thus a cushion layer is anticipated based on applicant’s definition of a cushion layer, see applicant’s disclosure [0051]) applied to a front surface of the base sheet (112); 
a protective film (106), a back surface of which is attached to the cushioning layer (108); and 


pertaining to claim 15, an adhesive layer to at least part of a front surface of the protective film opposite to the back surface thereof, wherein the adhesive layer is curable by an external stimulus so as to lower an adhesive force of the adhesive layer.


Fukuyoi teaches, pertaining to claim 15, a similar process attaching a front surface of the protective film, for covering the devices on the wafer, to the one side of the wafer; wherein the adhesive is in direct contact with the protective film and the wafer, and the adhesive is curable by an external stimulus so as to lower an adhesive force of the adhesive (figures 12A and 12B; [0104-0107]). In addition, Fukuyoi provides the advantages of cutting a semiconductor substrate with efficiency with a die-bonding resin layer ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate an adhesive layer to at least part of a front surface of the protective film opposite to the back surface thereof, wherein the adhesive layer is curable by an external stimulus so as to lower an adhesive force of the adhesive layer, in the method of Mahoney, according to the teachings of Saiki, with the motivation of having a marking process performed on the protective film having high accuracy and by suppressing warpage.

pertaining to claim 15, a plurality of devices, partitioned by a plurality of division lines, and a peripheral marginal area having no devices and being formed only around the device area, without 

Imai teaches, pertaining to claim 15, a plurality of devices (2, 2a), partitioned by a plurality of division lines, and a peripheral marginal area (6) having no devices and being formed only around the device area, without extending to a central portion of the wafer (figures 8 and 9; [0118-0119]). In addition, Imai teaches the advantages of providing a more accurate lithographic process ([0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, a plurality of devices, partitioned by a plurality of division lines, and a peripheral marginal area having no devices and being formed only around the device area, without extending to a central portion of the wafer, in the method of Mahoney in view of Fukuyoi, according to the teachings of the Imai, with the motivation of providing a more accurate lithographic process.

Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 16, wherein the cushioning layer is curable by an external stimulus, such as UV radiation, heat, an electric field and/or a chemical agent ([0042-0051]). 
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 17, wherein the adhesive layer has a substantially annular shape ([0042-0045]). 
pertaining to claim 18, wherein the inner diameter of the adhesive layer is smaller than the diameter of a semiconductor-sized wafer ([0060-0065]).
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 19, wherein the outer diameter of the adhesive layer is larger than the inner diameter of a semiconductor-sized annular frame for holding a semiconductor-sized wafer (figure 4; [0041], [0061-0065]).
Mahoney in view of Fukuyoi in further view of Imai shows, pertaining to claim 20, wherein the inner diameter of the adhesive layer is smaller than the diameter of a semiconductor-sized wafer ([0063]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19 and 20 have been considered but are moot because the new ground of rejection. Applicant’s amendment has necessitated new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 16, 2021


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896